62819: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 62819


Short Caption:MAJOR (LARRY) VS. STATEClassification:Criminal Appeal - Other - Direct


Lower Court Case(s):Washoe Co. - Second Judicial District - CR121072Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:06/24/2014How Submitted:On Record And Briefs





+
						Party Information
					


RoleParty NameRepresented By


AppellantLarry Edward MajorJohn Reese Petty
							(Washoe County Public Defender)
						


RespondentThe State of NevadaCatherine Cortez Masto
							(Attorney General/Carson City)
						Terrence P. McCarthy
							(Washoe County District Attorney)
						Jennifer P. Noble
							(Washoe County District Attorney)
						



14-28430: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


03/19/2013Filing FeeAppeal Filing fee waived.  Criminal.


03/19/2013Notice of Appeal DocumentsFiled Notice of Appeal/Fast Track. Filed certified copy of notice of appeal.  (Fast Track Notice issued to counsel for appellant.)13-08177




04/25/2013Order/Clerk'sFiled Order Granting Telephonic Extension. Fast Track Statement and Appendix due: May 6, 2013.13-12119




05/03/2013MotionFiled Motion for Extension of Time to File Fast Track Statement.13-12998




05/06/2013Order/ProceduralFiled Order Granting Motion. Appellant: Fast Track Statement and Appendix due: June 5, 2013.13-13192




05/23/2013Fast Track BriefFiled Fast Track Statement.13-15242




05/23/2013AppendixFiled Joint Appendix.13-15243




06/13/2013Order/Clerk'sFiled Order Granting Telephonic Extension. Fast Track Response due: June 19, 2013.13-17332




06/20/2013Fast Track BriefFiled Fast Track Response.13-18119




06/20/2013MotionFiled Motion to Transmit Presentence Investigation Report.13-18120




06/20/2013Order/ProceduralFiled Order Granting Motion. District Court: Presentence Investigation Report due: 20 days.13-18197




06/25/2013Fast Track BriefFiled Reply to Fast Track Response.13-18667




06/25/2013Case Status UpdateFast Track Briefing Completed.


06/26/2013Record on Appeal DocumentsFiled - SEALED - PSI Report.


11/22/2013Order/ProceduralFiled Order Directing Full Briefing.  Appellant: Opening Brief due: 30 days13-35382




12/18/2013BriefFiled Appellant's Opening Brief.13-38519




01/17/2014Order/Clerk'sFiled Order Granting Telephonic Extension. Answering Brief due: January 27, 2014.14-01825




01/28/2014BriefFiled Respondent's Answering Brief.14-02874




02/18/2014BriefFiled Appellant's Reply Brief.14-05111




02/18/2014Case Status UpdateBriefing Completed/To Screening.


06/24/2014Order/ProceduralFiled Order Submitting for Decision without Oral Argument.14-20743




08/28/2014Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Pickering/Parraguirre/Saitta. Author: Parraguirre, J., Majority: Parraguirre/Pickering/Saitta. 130 Nev. Adv. Opn. No. 70. NNP14-KP/RP/NS14-28430




09/22/2014RemittiturIssued Remittitur.14-31459




09/22/2014Case Status UpdateRemittitur Issued/Case Closed


10/09/2014RemittiturFiled Remittitur. Received by District Court Clerk on October 6, 2014.14-31459